DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of semi-aromatic polyamide (A) species PA6T/6I and polyamide oligomer (B) species 6T in the reply filed on October 21, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 4, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, given the dependency on process claim 1, it is unclear whether “The process of claim 1 wherein the semi-aromatic polyamide (A) is selected from...” is intended.  In this regard, it is noted that a claim to the semi-aromatic polyamide (A) alone would be subject to a restriction requirement from the subject matter per claim 1, which requires the semi-aromatic polyamide (A) in combination with polyamide oligomer (B). 
In claim 4, line 2, is “PA 6T/66” intended?
In claim 4, line 3, is “PA 6T/DT” intended?

In claim 18, inasmuch as it not apparent how the claimed semi-crystalline polyamide is prepared, the comparison with a semi-aromatic polyamide “prepared by an all-melt process” is indefinite.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17 and 18 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2017/0152382 (Hoekstra).
As to product-by-process claims 10, 17 and 18, Hoekstra exemplifies [0102] a semi-aromatic copolyamide (C), and injection-molded part (i.e., article) thereof, having terephthalamide repeat units and a melting temperature of 335˚C. The melting temperature is determined in the first heating cycle according to ISO-11357-3:2011 [0013].  In general, it appears that a polyamide’s melting point on second heating is lower than its melting point on first heating (per Applicants’ Tables) and, as such, it is reasonably believed that Hoekstra’s semi-aromatic copolyamide (A) having a melting temperature on first heating of 335˚C would inherently be governed by a melting temperature on second heating of                         
                            ≥
                        
                     300˚C.  Inasmuch as Hoekstra’s exemplified copolyamide (C) meets the claimed semi-aromatic polyamide (C) in terms of repeat units and melting point, it is reasonably believed that it would inherently possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is In re Thorpe, 227 USPQ 964.  
Hoekstra anticipates the above-rejected product-by-process claims in that is reasonably believed that the similarly-constituted exemplified copolyamide (C) would inherently have the same properties.  In the alternative, it would have been within the purview of Hoekstra’s inventive disclosure, and obvious to one having ordinary skill, to prepare a similarly-constituted semi-aromatic copolyamide (C) from a similar process, as outlined below.
Claim Rejections - 35 USC § 103
Claims 1-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0152382 (Hoekstra) further in view of U.S. 2002/0183479 (Rulkens).
Hoekstra discloses a process comprising melt-mixing (meets Applicants’ melt-mixing step) a semi-aromatic polyamide (A) having terephthalamide repeat units and a melting temperature of at least 310˚C (reasonably meets Applicants’ semi-aromatic polyamide (A)) and a semi-aromatic polyamide (B) having terephthalamide repeat units and a viscosity number (VN) of 20-200 ml/g according to ISO 307 (reasonably embraces Applicants’ polyamide oligomer (B)), at a temperature above the melting temperatures of both polyamides (meets Applicants’ melt-mixing temperature) for a time period sufficient to produce a semi-aromatic copolyamide (C) having a melting temperature of at least 300˚C (reasonably embraces Applicants’ semi-aromatic polyamide (C)), wherein said melting temperatures are determined in the first heating cycle according to ISO-11357-3:2011 (e.g., abstract, [0013], [0060-0061], [0066], [0081], examples, claims). 
With respect to the melting points on second heating defining the claimed polyamide (A) and polyamide (C), to the extent it appears that a polyamide’s melting point on second heating is lower than the melting point on first heating (per Applicants’ Tables), it is reasonably believed that Hoekstra embraces semi-aromatic polyamides (A) and semi-aromatic copolyamides (C) having a melting temperature on second heating falling within the scope of the present claims.  With respect to the inherent viscosity of                 
                    ≥
                
             0.10 defining the claimed polyamide oligomer (B), it is noted that said polyamide oligomer (B) is alternatively defined as having a low number average molecular weight (Mn) of about 500 to 5,000 [0066].  
As to claim 1, Hoekstra melt mixes (Example XII) PA4T/6T having a melting temperature on first heating of 342˚C (reasonably believed to have a melting temperature on second heating which is lower than 342˚C and falling within the scope of the present claims) and a PA10T having a VN of 95 ml/g at a temperature of 350˚C for 60 seconds (meets Applicants’ melt mixing time and temperature) to produce a PA4T/6T/10T having a melting temperature on first heating of 335˚C (reasonably believed to have a melting temperature on second heating which is lower than 335˚C and falling within the scope of the present claims).  The PA10T is produced by a molar excess of diamine relative to terephthalic acid and, as such, is reasonably believed to meet the presently claimed amine end group concentration.  It is unclear whether the PA10T has an inherent viscosity falling within the scope of the                 
                    ≤
                     
                
            295˚C (meets Applicants’ semi-aromatic polyamide (A)) and a semi-aromatic polyamide (B) having terephthalamide repeat units, an amine end group of less than 200 meq/Kg and a low VN (meets Applicants’ polyamide oligomer (B) in terms of amine end group content and inherent viscosity) to produce a semi-aromatic copolyamide (C) having a melting temperature on second heating of                 
                    ≥
                
             300˚C (meets Applicants’ semi-aromatic polyamide (C)), with the reasonable expectation of success in accordance with the desired properties.
As to claim 2, Hoekstra exemplifies PA4T/6T.
As to claim 3, it is within the scope of Hoekstra’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a semi-aromatic polyamide (B) comprising the same terephthalamide repeat units of semi-aromatic (A) in the interest of obtaining a compatible combination of polyamides.
As to claim 4, it is within the scope of Hoekstra’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a copolyamide (A) derived from embracing presently claimed copolyamides).
As to claims 5 and 6, Hoekstra uses a twin-screw extruder for the melt mixing.
As to claim 7, it would have been within the purview of Hoekstra’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a semi-aromatic polyamide (B) having an amine end group content and viscosity falling within the scope of the present claims with the reasonable expectation of success in accordance with the desired properties.
As to claims 8, 9 and 20, Hoekstra’s Example XII uses a heating time of 60 seconds.
As to claim 10, Hoekstra discloses injection-molded parts (i.e., articles).
As to claim 11, Rulkens teaches the use of semi-aromatic polyamides having terephthalamide repeat units and high melting points in the production of a variety of products, inclusive of car parts and electric and electronic components [0019].  Accordingly, it would have been within the purview of one having ordinary skill in the art to use Hoekstra’s semi-aromatic copolyamides (C) having terephthalamide repeat units and melting points of at least 300˚C in the production of similar-such articles with the reasonable expectation of success.
As to claim 12, Hoekstra’s polyamide (A) and polyamide (B) are mixed in a weight ratio of 65/35 to 99/1 [0053], inclusive of 70/30 [0102].
As to claims 13, 22 and 23, it is within the purview of Hoekstra’s inventive disclosure to use a polyamide (A) based on terephthalic acid and up to 10 mol% of 
As to claims 14 and 15, it would have been within the purview of one having ordinary skill in the art to determine the type and content of Hoekstra’s resulting copolyamide (C) end groups in accordance with the ultimate properties desired.
As to claims 16 and 21, Hoekstra exemplifies a melt-mixing temperature of 350˚C [0102].
As to claims 17 and 18, Hoekstra discloses the production of similarly-constituted semi-aromatic polyamides having melting points over 300˚C.  It would be expected that said similarly-constituted polyamides would necessarily have the same properties.
Allowable Subject Matter
Process claim 19 is allowed.
The process claim is deemed allowable over the prior art of record in that said art neither anticipates nor renders obvious a process comprising melt-mixing a semi-aromatic polyamide (A) with a semi-aromatic polyamide (B), wherein the polyamide (B) has a higher melting point than polyamide (A).  In contradistinction to the present claim, Hoekstra’s polyamide (B) has a melting temperature below polyamide (A) (e.g., abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765